DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 4, 7 – 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koltick (US 2008/0159476 A1).
With respect to independent claim 1, Koltick teaches in Fig. 1 a sensor, comprising: 
a tube 24 having a through-bore therein; 
a wire 30 arranged within the through-bore of the tube, wherein the wire is electrically insulated from the tube; and 
a support bracket 26; see paragraph [0024] secured along the entire length of the tube configured to provide rigidity along the length of the sensor.
With respect to dependent claim 2, Koltick teaches in paragraph [0026] wherein the tube is charged as a cathode and the wire is charged as an anode.
With respect to dependent claim 4, Koltick teaches wherein the support bracket attaches the sensor to a frame 14.
With respect to dependent claim 7, Kotick teaches in Fig. 1  wherein the support bracket is arranged within a complementary-shaped channel 28 within the frame.
With respect to dependent claim 8, Koltick teaches in Fig. 1 wherein the support bracket extends radially outward from the tube.
With respect to dependent claim 9, in Fig. 1 Koltick teaches  a first cap arranged on a distal end of the tube and a second cap arranged on the proximal end of the tube, wherein the first cap and second cap electrically insulate the tube from the wire,
With respect to dependent claim 11, in Fig. 1 Kotick teaches wherein the bracket comprises a radially extending portion and a mounting portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 12 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltick, and further in view of McGregor (US 2013/0228696 A1).
The teaching of Koltick has been discussed above.
With respect to dependent claims 3 and 14, Koltick is silent with wherein the through-bore of the tube is filled with He-3 gas.
	In paragraph [0005], McGregor teaches helium-3 gas. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Koltick in order to have a neutron reactive gas by a known detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 12, as discussed above in the rejection justification to claim 1 Koltick teaches  detector assembly, comprising: wherein each sensor comprises: a tube having a through-bore therein; a wire arranged within the through-bore of the tube, wherein the wire is electrically insulated from the tube; and a support bracket secured along the entire length of the tube configured to provide rigidity along the length of the sensor. Koltick is silent with a plurality of sensors.
In Fig. 59 McGregor teaches a plurality of sensors. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Koltick in order to increase detection efficiencies in detecting desired radiation in desired environment. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 13, as discussed above Koltick teaches wherein the tube is charged as a cathode and the wire is charged as an anode.
With respect to dependent claim 15, as discussed above Koltick teaches wherein the support bracket secures each of the plurality of sensors to a frame.
Allowable Subject Matter
Claims 5 – 6, 10, and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 5, the prior art of record fails to teach or reasonably suggest:
wherein the support bracket is attached to the frame via at least on bolt.
With respect to dependent claim 6, the prior art of record fails to teach or reasonably suggest:
wherein the support bracket is L-shaped or T-shaped.
With respect to dependent claim 10, the prior art of record fails to teach or reasonably suggest:
wherein the sensor is attached to a first surface at the first cap and a second surface at the second cap.
With respect to dependent claim 16, the prior art of record fails to teach or reasonably suggest:
wherein the support bracket is secured to the frame via at least on bolt.
	With respect to dependent claims 17 – 20, because of their dependencies on claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884